Title: To George Washington from Major General John Sullivan, 17 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General.
            Head Quarters Rhode Island August 17th 1778.
          
          Notwithstanding the train of misfortunes (mentioned in my letter of the 14th Inst.) sufficient in number and aggravation to drepress even the
            spirits of fortitude and damp the ardor of enterprise, I have by the interposition of
            heaven and unabated industry nearly recovered from the deplorable situation of which my
            last contained but an imperfect description—I have by sending for supplies to different
            quarters replenished my magazine with Amunition, and my stores with provision, and by
            timely addresses to my men have exhilerated their spirits & reconciled them in a
            great measure to the vicissitudes of war. Having not heard any thing from Count d’Estain
            and apprehensive of the bad consequences of delay, I on the 15th Ulto marched down in
            columns (so disposed) as to render forming the lines as familiar and as easy as
            possible; and I am happy in informing your Excellency that the regularity and good order
            observed by the different corps on their march excited admiration in every beholder,
            & infinitely exceeded my most sanguine expectations—I halted the army in full sight of and within long shot of the
            enemy (in hopes) that they would be thereby tempted to meet us in the plain and become
            an easy conquest. But the event convinces me, that how contrary soever they may act to
            the dictates of nature in other instances, they implicitly obey her commands so far as
            they respect self-preservation—After disposing my army in such a manner as to
            effectually invest their works I began my approaches (under cover of night) within two
            hundred and fifty yards of their lines. This days fog favors my operations, and I
            promise your Excellency that by to-morrow noon, I shall be able to keep up so warm a
            fire upon them as to render  the properties of a salamander
            essentially necessary to their existence. And I think I may venture to assure your
            Excellency, that I shall have it shortly in my power either to force them to an action,
            upon disadvantagious destructive principles, or reduce them to honourable terms of
              capitulation. I have the honor to remain (in
            expectation of this agreeable event) your Excellency’s obliged
          (a copy)
          
            John Sullivan
          
        